Citation Nr: 1816273	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  18-04 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for basal cell carcinoma.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from March 1964 to August 1964, and June 1968 to November 1969, with service in the Republic of Vietnam from March 1969 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2016 and March 2017 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

As an initial matter, the Board acknowledges that the Veteran previously filed for service connection for actinic keratosis, which was last denied in a June 2010 rating decision.  The Board, however, finds that the claim of service connection for basal cell carcinoma is a separate and distinct claim from the actinic keratosis claim, and therefore, new and material evidence is not required in this case.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

In a September 2017 decision, the Board denied service connection for a lumbar spine disorder.  Therefore the Board will no longer discuss that issue in this decision.  See 38 C.F.R. § 20.1103 (2017).  

In that September 2017 decision, the Board also reopened a claim of entitlement to service connection for a peripheral neuropathy disorder and remanded that reopened claim for additional development.  The requested development has not been completed and that issue has not been recertified to the Board at this time.  Accordingly, the Board will not discuss that issue further in this decision, but rather will address the peripheral neuropathy issue at the appropriate time following completion of the September 2017 remand directives and recertification of that issue to the Board.  




FINDING OF FACT

The Veteran's basal cell carcinoma was did not have onset during and was not caused by his military service, to include any exposure to sunlight and herbicide agents.  


CONCLUSION OF LAW

The criteria for establishing service connection for basal cell carcinoma have not all been met.  38 U.S.C. §§ 1110, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  With respect to the claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

On appeal, the Veteran has asserted that his basal cell carcinoma is related to military service, to include exposure to Agent Orange therein.  

Private treatment records associated with the claims file document that the Veteran was diagnosed with basal cell carcinoma in December 2014.  The current disability element is therefore met.

Next, the Veteran is presumed to have been exposed to herbicide agents as a result of his service in the Republic of Vietnam.  See 38 C.F.R. §3.307(a)(6)(iii) (2017).  However, basal cell carcinoma is not a listed chronic disease, nor is it a presumptive disease associated with exposure to herbicide agents.  Service connection on those bases are therefore denied at this time.  See 38 C.F.R. § 3.309(a), (e).  

Furthermore, the Board has reviewed the Veteran's service treatment records, which do not demonstrate any treatment for, complaints of, or any diagnoses of any skin cancer or basal cell carcinoma during military service.  In fact, the Veteran denied any skin disease during his separation examination in November 1969, and his skin was noted as normal at that time.

The Board also notes that the Veteran has not alleged that his basal cell carcinoma began during military service and has been a chronic and continuous issue since his discharge.  Instead, the evidence of record demonstrates that the Veteran's basal cell carcinoma manifested many years after military service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim, which weighs against the claim).  

Consequently, this case turns on whether there is a nexus to military service.  Insofar as the Veteran has proffered his own a nexus opinion in this case, the Board finds that he is not competent to render such a medical opinion as he lacks the requisite medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  

Rather, the Veteran has submitted generalized treatise evidence which indicated that there was a possible link between Agent Orange exposure and the development of skin cancer, although that evidence does not provide any specific link between the Veteran's basal cell carcinoma and his presumed exposure to herbicide agents during military service.  

Moreover, the Veteran has also submitted October 2007 and April 2010 letters from Dr. T.A.H.-in conjunction with his earlier actinic keratosis claim-which indicated that the Veteran was exposed to Agent Orange and that he had "30+ years of skin damage, some of which [was] admittedly sun exposure, but some of which is probably due to Agent Orange," and that his skin damage precipitated treatment by Dr. T.A.H. and other dermatologists.  The Board reflects that those opinions regarding skin damage due to Agent Orange and sun exposure do not address the Veteran's diagnosed basal cell carcinoma, as the Veteran did not have any basal cell carcinoma at that time Dr. T.A.H. rendered those opinions, as such did not develop until later in December 2014.  

Likewise, the Board reflects that Dr. P.J.S. submitted an April 2010 letter linking the Veteran's actinic keratosis to herbicide exposure and sun exposure; the Board finds that such evidence is not at all probative with regards to the Veteran's claim for basal cell carcinoma.  

Nevertheless, the Veteran also submitted an October 2015 letter from Dr. P.J.S., in which he opined that the Veteran's "basal cell carcinoma was caused by the combination of sun exposure and Dioxin [Agent Orange] while in Vietnam."  The Board notes, however, that Dr. P.J.S. does not provide any rationale for his conclusions.  His opinion is therefore afforded very little probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295, 304   (2008) (explaining that "most of the probative value of a medical opinion comes from its reasoning. Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").

Instead, the Veteran underwent a VA examination of his basal cell carcinoma in December 2015, at which time the Veteran reported that he had basal cell carcinoma removed in 2014, and a second removed in 2015; the examiner noted that the Veteran had shave excisions of his basal cell carcinoma in 2014 and 2015.  After examination and review of the claims file, the VA examiner opined that the Veteran's basal cell carcinoma was less likely than not incurred in or otherwise the result of military service.  He indicated that he specifically reviewed Dr. P.J.S.'s October 2015 letter, although he noted that there was no rationale provided with respect to Agent Orange exposure.  The VA examiner did note, however, that the medical literature revealed that recognized risk factors for basal cell carcinoma were exposure to UV radiation in sunlight, which was most important; UV radiation from other sources such as tanning beds; and, less importantly, chronic arsenic exposure, radiation therapy, long-term immunosuppressive therapy, and the basal cell nevus syndrome.  The VA examiner further stated that the weight of the available medical literature did not support the contention that Agent Orange was a risk factor for basal cell carcinoma.  The VA examiner concluded that the Veteran developed basal cell carcinoma more than 43 years after his "exposures" in the Republic of Vietnam made "a nexus less likely."  

The Board finds that this December 2015 medical opinion evidence regarding the Veteran's "exposures" to Agent Orange and sunlight during his military service to be the most probative evidence of record, particularly when weighed against Dr. P.J.S.'s October 2015 opinion which does not have a stated rationale for the conclusions reached.  

Consequently, the Board finds that the evidence is against a finding that the Veteran's basal cell carcinoma was incurred in or otherwise the result of his military service, to include his sun exposure and presumed exposure to herbicide agents therein.  Service connection for basal cell carcinoma must therefore be denied at this time.  See 38 C.F.R. § 3.303.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  


	(CONTINUED ON NEXT PAGE)




However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102.


ORDER

Service connection for basal cell carcinoma is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


